Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
            Status of claims: claims 1-19 are pending 
			
Continuation data
                   This application is a CON of 15422158 filed 2/01/2017 (now US Pat. No. 10611822) which is a CON of 14527571 10/29/2014 (now US Pat. No. 9592320) which is a CON of 13560713 7/27/2012 (now US Pat. No. 8901078) which claims benefit of provisional application 61512801 filed 7/28/2011 which has no support for the elected invention (see below). Thus, the effective filing date of the elected invention (claims 1-10, see below) is 7/27/2021 the filing date of application 13560713. 
IDS
The references cited in the information disclosure statement (IDS) filed 3/30/2020 have been considered by Examiner.    

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
          Grope I. , claims 1-10, drawn to a degradable bioprosthesis comprising a crosslinked collagen-based material, classified in CPC A61K 38/014, A61K 38/39, A61K 9/0024.
       Group II, claims 11, 13-14 and 16-19, drawn to a method of treating a tissue defect comprising using the degradable bioprosthesis, classified in CPC A61K 47/6435, A61K 9/0024.
           Group III, claims 12 and 15, drawn to a method making the degradable bioprosthesis, classified in A61K 38/39, A61K 9/0024. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, crosslinked collagen-based material of Group I can be used materially different process such as coating a surface which is not the surface of the bioprosthesis. 
 Invention III and Invention I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the product, crosslinked collagen-based material for making degradable bioprosthesis can be made by chemical synthesis and modification. 

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the invention of Group II is directed to a process of treating a tissue defect using the degradable bioprosthesis which has different design and outcome from the design and outcome of the process of making the degradable bioprosthesis of Group III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (i.e. methods and products);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and would raise different issues under 35 U.S.C. 112, first paragraph.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Claim 14 (Group II) is directed to the different species, i.e., a tendon defect, a ligament defect, vaginal prolapse, a hernia, a tissue defect that causes urinary incontinence, a gum defect, an organ defect, a tissue defect that results from bariatric surgery, and a wound; they differ from one another in cellular compositions and pathological effects.

The species are independent or distinct because they differ from one another in medical treatments and pathological mechanisms/outcomes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 13 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. The species would require a different field of search; for example, searching different classes/subclasses or electronic resources, or employing different search queries for the distinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mark Metzke on 5/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Since applicant has elected Group I, claims 1-10 without traverse (see above), claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Thus, claims 1-10 are under examination.

Claim Rejections - 35 USC § 112(b)  
              The following is a quotation of 35 U.S.C. 112(b):    
                 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
               The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
       	     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
                Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed term "tailorably ” (claim 1) is indefinite in the context of a limitation of “crosslinking collagen-based material”, because the specification does not provide a reasonably clear and exclusive definition for this term, leaving the facially subjective claim language “tailorably” without an objective boundary, which renders the claim in definite. Claims 2-10 depend from claim 1 are also rejected. 
Claim 4 lacks antecedent basis of “the shrinkage temperature” in claim 1 from which claim 4 depends, since claim 1 does not set forth “shrinkage temperature”. 

Claim 3 is indefinite because the recitation “…above about 70[Symbol font/0xB0]C …” appears to set “±” parameter on both ends of the 70[Symbol font/0xB0]C;  one skilled in the art would not be able to envision the range of “above about” covered.  
The recitation “ …about 50% and about 85%...” of the amount of amine  on the collagen strand (claim 5) is indefinite, since the term “about” sets “±” parameter on both ends of the “50% and “80% and one skilled in the art would not be able to envision the range of “about” covered.  
The recitation “…about 100:1 to about 1:100” of ratio of amine-based crosslinks to ester-based crosslinks (claim 7) is indefinite, since the term “about” sets “±” parameter on both ends of the “100:1” and :1:100” and one skilled in the art would not be able to envision the range of “about” covered for said ratios 100:1” and :1:100”.  
Also, the recitation “…about 1 cm2 and about 500 cm2”  of flexible sheet (claim 9) is indefinite, since the term “about” sets “±” parameter on both ends of the “1 cm2” and “500 cm2” and one skilled in the art would not be able to envision the range of “about” covered for said  “1 cm2” and “500 cm2”.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by US Pat. No. 6117979 (‘979, from IDS).			
 ‘979 discloses bioprosthetic device comprising collagen-based material crosslinked with an ‘epoxy functionalized crosslinking agent” through collagen carboxyl groups (col.5, lines 8-11, ‘927). The bioprosthetic devices made of collagen-based material having collagen amine groups and collagen carboxyl groups wherein  the “collagen based material” is made by a process comprising combining an “epoxy functionalized crosslinking agent” with the “collagen-based material”  at an acidic pH to react a portion of the collagen carboxyl groups with said agent to form cross-linked collagen-based material  (see abstract and ref claim 1 of ‘979). The dermal sheep collagen (DSC) is used as the collagen-based material for preparing said material.  

The “epoxy functionalized crosslinking agent” is  preferably a “diepoxide crosslinking agent” having has structural formula shown in col.7, lines 37-48 of ‘979; e.g., “1,4-butanediol diglycidyl ether” (BDDGE) (col.12, lines 9-12). The crosslinking is performed for 7 days at pH 4.5 or pH 9.0  and produces DSC crosslinked with BDDGE products “ED45” (at pH 4.5) or “ED90 “ (at pH 9.0) (see col.12, lines 17-21; and see Figure 1 which shows crosslinking reactions at pH 4.5 and pH 9.0 with BDDGE; said reaction schemes are copied below).  The product ED90 is an amine-based crosslink (claim 1) and the product ED45 is an ester-based crosslink (claim 1),


    PNG
    media_image1.png
    267
    575
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    441
    163
    media_image2.png
    Greyscale














The reaction of (I) and (II) of ‘979 mimics the amine-based crosslink set forth at pages 11-12, [0040] of instant specification which has been copied below. 

    PNG
    media_image3.png
    97
    174
    media_image3.png
    Greyscale





The reaction of (I) and (III) of ‘979 mimics the ester-based crosslink set forth at page 11, [0040] of instant specification which has been copied below. 

    PNG
    media_image4.png
    116
    206
    media_image4.png
    Greyscale






‘979 teaches that acidic crosslinking (at pH 4.5) results in crosslink mainly occurring  via carboxyl groups (col.14, 66-67; and Table 1) wherein the product of acidic crosslinking is “ED45”.  Per the above-shown reaction schemes, the crosslinking via carboxyl groups produces the “ester-based crosslink” (claim 1).
In addition, the acidic crosslinking (at pH 4.5) that produce “ED45” also results in a small decrease of amines (12%) (col.14, lines 64-65, ‘979). Furthermore,  Table 1 of ‘979 shows the BDDGE crosslinked DSC product “BD45” has 87.4 ±1.0 free amine groups  as compared to non-crosslinked DCS (N-DSC) which has free amine    group 100%. These together suggest that  “ED45” contains about 12% crosslinked amine groups, and thus, the crosslinked product “ED45” comprises both “ester-based crosslinks” and “amine-based crosslinks” (claim 1). The crosslinked collagen-based material called “DCS” comprises free amines (claim 1) 
It is noted that claim 1 sets forth the “amine-based crosslinks” without further reciting amount thereof; and thus, small amount (~ 12%) of  amine-based crosslinks is applied to claim 1.

The resulting crosslinked collagen-based material is biodegradable with enzyme such as pronase (see  Figure 2, ‘979)  which is applied to instant degradable bioprosthesis in claim 1.
Also, ‘979 teaches pronase digestion assay (col.13, lines 34-51) and shows a graph of weight change (in % of initial weight) as a function of pronase degradation time (in hour) (see col.5, lines 19-20 and Figure 2, ‘979). 
Since  claim 1 discloses “degradation rate” without further setting forth time window (staring time and ending time), the “time course” for the degradation rate of BD45 by the pronase has been reasonably taken from 25 hours to 50 hours shown in Figure 2 of ‘979. At 50 hour, the degraded weight percent of degraded BD45 is about 25%, which gives about 0.5 % per hour which is within instant range “between 0.27 to 0.88 per hour” set forth in claim 1. 


Regarding the term “tailorably” (see above 112(b) rejection of this term), in the absence of the definition of “tailorably” by instant specification, this term is given broadest reasonable interpretation (BRI) as encompassing “suitably” or “feasibly” for crosslinking collagen-based material for making bioprosthesis in the context of the claim 1 limitation. ‘979  patent has taught that the invention of this patent is to yield a high degree of crosslinking collagen-based material and particularly useful for crosslinking cardiovascular bioprostheses (see col.3, lines 54-57 and 62-65, ‘979)..
Further, ‘979 teaches that decrease of the percentage of free amines is proportional to decrease of the shrinkage temperature (col.17, lines 38-39, ‘979) which is applied to claim 4; this because treatment of BD45 with “NHS ester of acetic acid”  (Hac-NHS) resulting in “B45Hac (see Table 1 col.12, lines 54-55, ‘979); said treatment blocks free amine groups thereof, i.e., decrease amount of free amines. This results in a decrease of  the “shrinkage temperature” from 63.5 [Symbol font/0xB0]C to about 61.7 [Symbol font/0xB0]C (table 1, ‘979) due to decrease of free amine groups from 87.4% (BD45) to 33.6% (BD45Hac) (see table 1, ‘979). This suggests that decrease of  the “shrinkage temperature” is proportional to the decrease “amount of free amines”. It is noted that the term  “…proportional to…” is reasonably construed as any extent of proportion.    
Since the acidic crosslinking (at pH 4.5) results in crosslinking mainly via carboxyl groups (col.14, 66-67; and Table 1) which produces the crosslinked product “ED45” comprising the “ester-based crosslink”, and since as above discussed “ED45” contains about 12% crosslinked amine groups, i.e., about 12% amine-based crosslinks, there is about 0.1% to about 1% of carboxyl groups that contribute to forming “ester-based crosslink” (claim 7) (see the above corresponding discussion) since at acidic pH using epoxy functionalized crosslinking agent to form crosslinked collagen comprises residual carboxyl groups (see ref claim 1 of ‘979) wherein said “residual” carboxyl groups is considered to be about 0.1% to about 1% of free  carboxyl groups in the collagen; this gives “about 99.9% to about 99%” of “ester-based crosslinks”. Here, it is noted that claim 7 is drawn to a very broad ratio range “about 100:1 to about 1:100” of the amine-based crosslinks” to the “ester-based crosslinks; and thus, the ratio of the above-mentioned “about 12% amine-based crosslinks” to “about 99.9% to about 99% ester-based crosslinks” is 12%: 99.9%, or  12% to 99%, which both gives the ratio approximate “1 : 8.3” which is within the instant range “about 100:1 to about 1:100” of claim 7.  Thus , claim 7 is rejected.  

                                         Claim Rejections - 35 USC §103
           The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
             A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
 
         This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).	 
   
[1] Claims 1-6  are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeeman R (Cross-linking of collagen-based material (1998) Thesis University of Twente, Enschede, The Netherlands, pages 1-199).
Zeeman teaches the dermal sheep collagen (DSC) (see p92, last paragraph, line 1) cross-linked with 1,4-butanediol diglycidyl ether (BDDGE) which is a bis-epoxy compound  (p.5, lines 1-2, Zeeman). The epoxy-based cross-linked DSC is used in stabilization of aortic heart valves (see p.122, last para, lines 6-8), wherein the  epoxy-based cross-linking refer to using BDDGE as cross-linking agent. The aortic heart valves is an implantable prostheses (p.4, 2nd para, lines 6-7) which is equivalent to instant “bioprosthesis” (claim 1). 
The crosslinking at pH 4.5 results in the formation of ester bonds (p.120, 2nd para, line 5; and p.423, last para to p.43, lines 1-2 and Figure 8 at p.43, Zeeman) which is equivalent to instant “ester-based linkage” in  claim 1. The  product of crosslinking using BDDGE at pH 4.5 is “BD45” (Table III at p. 81). The BD45 exhibits amine groups (n/1000) 26.7±1.0 as compared to non-crosslinked DSC (N-DSC) showing amine groups(n/1000) 32.0 ±0.5 (see Table III at p.81) , indicating that about 5-6 amine groups have been crosslinked.

Also, Zeeman teaches that the cross-linking method that has been successfully applied for DSC are transferred to make the aortic heart valves (a bioprosthesis) (see p.5, last para, lines 1-2).   
The BDDGE cross-linking a collagen results in amine-base crosslinks (claim 1) (see scheme 1 at p. 57; also see below ); wherein the epoxide compound BDDGE reacts with secondary amines of DSC (a collagen based-material) (see p.38, “Cross-linking” section, lines 2-3). The DSC consists of almost 100 % fibrous collagen type I, contains about 32 amine and 120 carboxylic acid groups per 1000 amino acids (p.4, 4th para, lines 4-5), wherein said “32 amine” reads on instant “free amine” (claim 1). This results in amine-base crosslinks (claim 1).  

    PNG
    media_image5.png
    262
    594
    media_image5.png
    Greyscale









In addition, Zeeman teaches using BDDGE as crosslinking agent to crosslink carboxylic acid groups of DSC (a collagen based-material) at pH 4.5 (see Figure 1, page 96, Zeeman; see also below) which results in the crosslinking product called “ED45”.  This results in ester-base crosslinks (claim 1).

    PNG
    media_image6.png
    421
    271
    media_image6.png
    Greyscale









 

Next, Zeeman discloses free amine groups (claim 1)  remaining in DSC (collagen-based material) for the  product of crosslinking by BDDGE at pH 4.5 by comparison of it with non-crosslinked DSC (N-DSC) (see Table I at p.44, Zeeman). Table I show “29  lysine” and “3 histidine” for the crosslinked product “BDDGE at pH 4.5” (based  on number per 1000 amino acid [n/1000]) compared to “31 lysine” and “9 histidine” for N-DSC; i.e., total free amines (lysine and histidine) are 32 (29 =3) after crosslinking relative to 40 (31 + 9) before crosslinking. 
Further, Zeeman teaches degradation of BDDGE cross-linked collagen using pronase assay (p.73, lines 1-2; and p.74, 3rd paragraph, lines 1-2; and p.76, 2nd paragraph, Zeeman), as applied to the limitation “…subjected to a pronase digestion assay” in claim 1.
Yet, Zeeman does not expressly teaches “…tailorably crosslinked collagen-based material has a degradation rate between 0.27% to 0.88% per hour when subjected to a pronase digestion assay” (claim 1).
However, Zeeman discusses an increase in shrinkage temperature  (Ts) results in a decreased rate of degradation with pronase for DSC cross-linked with BDDGE at pH 4.5 which is shown in Figure 2 (at page 78), wherein Ts changed from 57 °C to about 67 °C only results in less than 2% change in weight loss (%). It is observed that Ts above 60 °C slows degradation (p.78, line 2 at 2nd paragraph, Zeeman). 
At Figure 4 of p.80 Zeeman teaches using “pronase” to assess the correlation between “remaining weight [%]” and “degradation time (h)” of DSC cross-linked with BDDGE at pH 9.0, and shows that at Ts of 60.5 [Symbol font/0xB0]C, at about 24 hours “remaining weight %” is about 95 % compared to 0 hour having 100% remaining weight.  This gives degradation rate: (100%-95%)/(24-0) hour = 5%/24, i.e., the degradation of rate for BD90 is about  0.21%. 
Though 0.21% is close to instant 0.27% (claim 1), it can be modified (tailored). This is because Zeeman has further discussed that cross-linking can reduce rate of biodegradation in addition to decreased antigenicity for making desirable surgical prothesis (p.36, lines 2nd para, lines 1-4, Zeeman); wherein the crosslinking can improve the resistant toward enzymatic dsegradation (p.3, 2nd para,lines9-10) and wherein the collagen-based materials are frequently stabilized by crosslinking to control the rate of biodegradation (p.9, 2nd para, lines 1-3).
Further, Zeeman provide solution for decreasing for decreasing the rate  of degradation by treatment/modification of BD45 with acetic acid N-hydro hydroxysuccinimide ester (i.e., BD45EN), which results in a reduction of the percentage of amines from 27.0 to 10.7 (n/1000) wherein blocking or shielding of amine groups results in a decreased rate of degradation (see p.103 last para, lines 1-5, Zeeman). 
          MPEP states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)), and that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5 (II)-A).
In this case, the prior art has provide guidance/teaching of the degradation rate of about 0.21% for the crosslinked product BD45, and the modified ED45EN has reduced percentage of amines which related to the decrease of degradation rate (see above) assayed with pronase which is evidence by and shown in Figure 4 (at  page 99, Zeeman). Per MPEP statements, instant range “0.27% to 0.88% per hour” (claim 1) is as optimum or workable ranges which can be worked out by routine experimentation. Thus, it would have been prima facie obvious for one skilled in the art before the invention was made to modify or tailor the ED45 by modifying it with the  acetic acid N-hydro hydroxysuccinimide ester to produce “ED45EN” crosslinked product having desired low degradation lower than 1% such as 0.27% or 0.88% since Zeeman’s crosslinked DSC are made for  preparing the aortic heart valves (a bio-prosthesis) (see above discussion), and since reducing rate of biodegradation is required for making desirable surgical prothesis (see above discussion). One skilled in the art would have done so with reasonable expectation of success.   

Regarding claim 2, Zeeman teaches bovine pericardium (claim 2) is useful for making aortic heart valve (a bioprosthesis) (see p.23 section “Bioprosthetic heart valves”, lines 1-2), and teaches that epoxy compound (that includes BDDGE) is suitable reagent to stabilize collagen-based tissue (p.83, last line to p.84, line 1, and p.8, lines 8-11, Zeeman) and that porcine pericardium is crosslinked with ethyleneglycol diglycidyl ether (p.84, lines 8-9). Sine the 1,4-butanediol diglycidyl ether (BDDGE) is an obvious variation of the ethyleneglycol diglycidyl ether, using BDDGE to crosslink collagen-based material derived from bovine pericardium (claim 2) is obvious over the prior art teaching of Zeeman. 

Regrading claim 3, Zeeman teaches that BD45 has shrinkage temperature of 67.8 ± 0.3 (Table III at page 81).claim 3 set forth “above about 70 [Symbol font/0xB0]C” wherein the term about” is given broadest reasonable interpretation (BRI) as encompassing ± 2 [Symbol font/0xB0]C (i.e., instant  “about 70 [Symbol font/0xB0]C” encompasses 68 [Symbol font/0xB0]C  while the prior art “67.8 ± 0.3” reads on about 68 [Symbol font/0xB0]C. Thus, claim 3 is obvious over the prior art teaching.

Regrading claim 5, the “amount” of free amines is presented as “%” from  about 5% and about 85%. For examination purpose, the % of the “amount” is taken to be relative to amount of  non-crosslinked collagen-based material. Table (at page 44) shows that total amines (lysine and histidine) for BDDGE crosslinking DSC at pH4.5 (i.e., ED45) are 32 (29 + 3) (which is based number of amino acid per 1000 amino acids [n/1000]) compared to the total amines (lysine and histidine) for the non-crosslinked DSC  (N-DSC) are 40 (31+9). This gives 80% (32/40). Thus, claim 5 is rejected.  

Regrading claim 6, Zeeman teaches that he rates of degradation were correlated with the shrinkage temperature (Ts) of the materials  with a high Ts corresponding with a low rate of degradation (p.73, lines 7-8). Since the amine group content [n/1000, i.e., free amine] decreases correlated with increase of Ts shown in Figure 1 at page 39, and since high Ts corresponding with a low degradation rate, the decrease of amines would be corelate with decrease (lowering) of the degradation rate, which is applied to the limitation of the degradation rate is proportional to the amount of free amines” recited in claim 6. 

[2]Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeeman R as applied to claim 1 from which claims 8-10 depend and further in view of US20070237973 (‘973) and US20030130740 (‘740) and US20090311298 (‘298).
The teaching of claim 1 by Zeeman has been set forth above.
Yet, Zeeman does not expressly teaches flexible sheet  (claims 8-9) and antimicrobial agent (claim 10).
Zeeman, however, has taught cross-linking with BDDGE under acidic conditions resulted in a very flexible material (p.50, last 3 lines) which is collagen called DSC. Also, Zeeman teaches BDDGE crosslinking of DSC at pH4.5 results in a crosslinked “sheet” (p.75, lines 1-2 and 2nd paragraph, Zeeman).
‘973 teaches that the bioprosthesis (e.g., graft) is treated with antibiotic (an antimicrobial agent in claim 10) to prevent infection and encourage healing, and that the prosthesis can be filled with the antibiotic ([0106], lines 1-6, ‘973)  and teaches a “graft” (a bioprosthesis) comprising flexible array in sheet (claim 8) ([0041], lines -13, ‘973) wherein the graft is made from collagen material (see [0013] and [0041], lines 5-7, ‘973) which is the common subject matter of Zeeman.
‘740 teaches a prosthesis containing a sheet (called “membrane 45”) which comprises antibiotic to minimize the risk of infection (and [0054]; and ref claims  28-30 of ‘740) wherein the membrane (sheet) has a flexible flap extending from membrane (ref claim 5, lines 1-5 of ‘740). 
‘298 teach that a bioengineered collagen construct comprises antimicrobial wherein the “collagen construct” is a prosthesis ([0010], line 1, ‘298) and additionally comprises a sheet-like layer of collagen-based material wherein the construct has size approximately 15.2 x 15.2 cm (abstract, and [0047], ‘298) that is equal to 231 Cm2  which is within size range “about 1 Cm2 and about 500 Cm2” recited in claim 9. The “prosthesis is highly biocompatible, flexible, collagenous structure that, when implanted, maintains requisite structural support and strength while functioning as an organ support device ([0080], last 4 lines, ‘298).
It would have been prima facie obvious for one skilled  in the art to coat the antimicrobial agent such as antibiotic onto to the sheet taught by Zeeman to prevent unwanted infection of  the prosthesis when implanted in vivo. This because ‘973 has taught the bioprosthesis is treated with antibiotic for preventing infection, ‘740 has taught a sheet which is contained in a prosthesis can comprises antibiotic for minimizing infection, and further ‘298 provides the teaching that flexible prosthesis that is the bioengineered collagen construct comprising a sheet-like layer of collagen-based material has size of about 231 Cm2. Furthermore, Zeeman has taught that the prosthesis comprising the crosslinked collagen-based material “DSC” and that cross-linking with BDDGE under acidic conditions results in a very flexible collagen material. Thus, ‘973 and Zeeman ate in the same field of endeavor; and ‘973 and ‘740 have provided motivation of adding antibiotic (an antimicrobial agent) to the sheet of a prosthesis (‘973, ‘740) to prevent infection and encourage healing.  Thus, one skilled in the art would have been motivated to treat the sheet of the prosthesis with antimicrobial agent such as antibiotic to minimize the unwanted microbial infection in order to make a desired implantable prosthesis (p.4, 2nd paragraph, lines 5-7, Zeeman) with reasonable expectation of success. 
Therefore, the combination of references’ teachings renders the claims prima facie obvious.
Claim Rejection –Obviousness Type Double Patenting 
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[1] Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-19 of U.S. Patent No.10611822 (‘822). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claims 6-19 of ‘822 claim a degradable bioprosthesis, comprising: a crosslinked collagen-based material comprising Crosslink A, Crosslink B and free amines wherein the crosslinked collagen based material has a degradation rate between about 0.2% to about 1.0% per hour when subjected to a pronase digestion assay; wherein the “Crosslink A” is an amine-bases crosslink, and “Crosslink B”  is an ester-base crosslink (claim 6 of ‘822), which is the common subject matter of instant claim 1.   
	Claim 13 of ‘822 discloses that the collagen strands are derived from animal pericardiu, which is the common subject matter of instant claim 1.   
	Claims 14, 15 and 17 of ‘822 claim the same subject matters of instant claims 3, 4 and 6, respectively. 
	Claim 16 of ‘822 claims that the amount of free amines on the collagen strands is between about 60% to about 75%, which is obvious variation of instant claim 5.
Claim 11 of ‘822 claims that the ratio of  amine-bases crosslink  to the ester-base crosslink is  about 100:1 to 1:100 which is the common subject matter of instant claim 7.
Claims 18 and 19 of ‘822 claim the same subject matters of instant claims 8 and 10, respectively. 
Thus, the instant claims and the claims of ‘822 discussed above are not patentably distinct from each other.

[2] Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-18 of U.S. Patent No.8901078 (‘078). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claims 5-18 of ‘078 claim a degradable bioprosthesis, comprising: a crosslinked collagen-based material comprising Crosslink A, Crosslink B and free amines wherein the crosslinked collagen based material has a degradation rate between about 0.2% to about 1.0% per hour when subjected to a pronase digestion assay; wherein the “Crosslink A” is an amine-bases crosslink, and “Crosslink B”  is an ester-base crosslink (claim 5 of ‘078), which is the common subject matter of instant claim 1.   
	Claim 10 of ‘078 discloses that the collagen strands are derived from animal pericardium, which is the common subject matter of instant claim 1.   
	Claims 11, 12, 13, 14, 15, 16, 17 and 18 of ‘078 claim the common subject matters of instant claims 3, 4, 5, 6, 7, 8, 9, and 10, respectively. 
Thus, the instant  claims and the claims of ‘078 discussed above are not patentably distinct from each other.

[3] Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 15-16 of U.S. Patent No.9220808 (‘808). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claim 16 of ‘808 claims a degradable bioprosthesis made by the process of claim 15  of ‘808. It would been obvious that the product made by process claim 1 or claim 15 having same or substantially same structural features of the claims product of instant claims is not patentably distinct from each other. Thus, the ODP rejection is applicable herein.
	Claims 1 and 15 of ‘808 discloses making a degradable bioprosthesis which comprises a collagen-based material has been isolated and has been tailorably crosslinked, wherein the bioprosthesis  comprises amine-based crosslinks and ester-based crosslinks and has  a degradation rate between about 0.2% to about 1.0% per hour when subjected to a pronase digestion assay, which is the common subject matter of instant claim 1.   
	Claim 12 of ‘808 discloses that the amount of free amines in the tailorably crosslinked collagen-based material is between about 50% to about 85%, which is the common subject matter of instant claim 5.    
Thus, the instant  claims and the claims of ‘078 discussed above are not patentably distinct from each other.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949. The examiner can normally be reached M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656